Case 4:15-cv-02277-JST Document 374-2 Filed 03/13/19 Page 1 of 2




                         EXHIBIT A

             LODESTAR OF CLASS COUNSEL
               AND THEIR TIMEKEEPERS
                              Case 4:15-cv-02277-JST Document 374-2 Filed 03/13/19 Page 2 of 2




            SFMS                                 OSC                          Kosinski + Thiagaraj               DPLO
Time Keeper       Lodestar          Timekeeper          Lodestar           Timekeeper       Lodestar     Olivier   $1,418,850.00
   Kravitz       $10,947.50           Olivier          $284,025              Kosinski       $569,300   Duckworth     $3,225.00
    Tang         $22,470.00          Schreiber          $9,855              Thiagaraj      $225,945      Heath      $47,262.50
    Shah         $18,562.50            Chao             $4,615                                         Mohmoud       $2,275.00
  Zipperian      $57,890.00
   Boyce         $22,780.00
   Lussier       $39,420.00
    Miller      $504,985.00
 SFMS Total     $677,055.00          OSC Total      $298,495                 K+T Total      $795,245   DPLO Total   $1,471,612.50
                                                   Total for All Firms = $3,242,407.50
